Citation Nr: 0102891	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include a disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from May 1988 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1998.  A hearing was held in November 2000 in 
Philadelphia, Pennsylvania, before the undersigned, who was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

With regard to the new duty to assist requirements, the Board 
finds that additional development of the evidence is 
necessary prior to further consideration of the veteran's 
claim.  The veteran claims that her respiratory disability 
was incurred as a result of service in the Persian Gulf War.  
However, her service in the Persian Gulf has not yet been 
verified.  In a statement included with her original claim, 
received in September 1997, the veteran stated that she had 
filed for a DD Form 215 to correct her discharge to reflect 
her Persian Gulf service from September 1990 to May 1991.  
However, no such document is of record.  The available 
service medical records are entirely silent for the period 
that she claims she was in the Persian Gulf, with the 
exception of a screening report dated October 4, 1990, at 
Madigan Army Medical Center in Tacoma, Washington.  The DD 
214 of record does not show any foreign service.  The RO must 
make all reasonable attempts to secure the service medical 
records, in light of the new VCAA requirements, and the 
veteran's Persian Gulf service must be verified.  

In her original claim, the veteran stated that she had 
received treatment for her respiratory condition from a 
private physician, Dr. Chelius.  However, VA's  request for 
records from Dr. Chelius met with no response. 

At her hearing before the undersigned, the veteran indicated 
that she received private treatment for her respiratory 
condition; it is unclear whether she was referring to Dr. 
Chelius or whether she was treated by another private 
physician.  This matter must be clarified, and reasonable 
efforts must be made to obtain the records.  Reference was 
also made to VA treatment; records of any such treatment 
should be obtained as well.  Finally, in view of her 
testimony concerning her current disability, and her 
complaints regarding the adequacy of her previous 
examination, a VA examination is indicated.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to her claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The veteran should be asked whether 
she received a corrected discharge 
reflecting her Persian Gulf service, and, 
if so, advised to submit a certified copy 
of the document.  In addition, she should 
be requested to provide the name and 
location of any treatment center from 
which she received treatment for any 
disorder while in the Persian Gulf, as 
well as the identity of the unit to which 
she was assigned at the time.

2.  Using the information provided by the 
veteran, and other information on file, 
the RO should make all reasonable attempts 
to obtain all service medical records 
covering the period from October 1990 to 
May 1991.  The scope of the search for 
service medical records must be documented 
in the claims file.  

3.  The RO should ask the veteran to 
provide a list of the names, locations, 
and approximate dates of treatment of any 
physicians, hospitals, or treatment 
centers who provided her with treatment 
for respiratory complaints from the time 
of her discharge from service to the 
present.  The RO must obtain complete 
clinical records from all sources 
identified.  The RO must also again 
request the records of Dr. Chelius.  The 
results of the requests, whether 
successful or unsuccessful must be 
documented in the claims file, in 
accordance with the new notification 
requirements and development procedures 
contained in section 3 of the Act (to be 
codified as amended at 38 U.S.C. 
§ 5103A).  See VBA Fast Letters 00-87 
(Nov.17, 2000), 00-92 (Dec. 13, 2000) and 
01-02 (Jan 9, 2001).  The appellant 
should also be informed that she may also 
obtain and submit any such records 
herself.  

4.  The RO should obtain and associate 
with the claims file all outstanding 
records of VA treatment and/or evaluations 
for respiratory complaints, from May 1991 
to the present.  

5.  The veteran should then be afforded a 
VA examination to determine whether she 
has respiratory symptoms, and, if so, 
whether such are due to a diagnosed 
illness, or due to undiagnosed illness.  
Her claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Such tests as the examiners 
deem necessary should be performed.  The 
examiner should note and detail all 
reported respiratory symptomatology, as 
well as information concerning the onset, 
frequency, duration, precipitating events, 
and severity of all complaints relating to 
these symptoms.  The examiner should 
specifically determine whether the 
veteran's respiratory symptoms are 
attributable to a known diagnostic entity.  
If not, the examiner should specifically 
state that he/she is unable to ascribe a 
diagnosis to the veteran's respiratory 
symptoms, and report on the severity 
and/or frequency of the respiratory 
symptoms.  For any diagnosed disability 
based on symptoms at issue, an opinion 
should be given as to whether such 
disability was of service onset.  It 
should specifically be noted whether there 
is any etiological relationship between 
respiratory symptoms documented in the 
service medical records and a current 
diagnosed disability.  The examiner should 
give the rationale for all opinions 
offered.  If an examiner is unable to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(Nov.17, 2000), 00-92 (Dec. 13, 2000) and 
01-02 (Jan 9, 2001).  

7.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
an appropriate supplemental statement of 
the case, and given the opportunity to 
respond.  The case should be forwarded to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




